Citation Nr: 1047303	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for fatigue, concentration 
loss, and memory loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 
and May 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for a right knee strain and denied 
service connection for a left knee condition, fatigue, 
concentration loss, and memory loss, and migraines.  The Veteran 
was informed of the RO's decision by a December 2007 letter.  In 
November 2008, the Veteran submitted a notice of disagreement 
(NOD) with the denials of service connection for migraines and 
fatigue, concentration loss, and memory loss.  He subsequently 
perfected his appeal in June 2009.  His case is currently under 
the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In his November 2008 NOD, the Veteran raised the issue of service 
connection for a psychiatric disorder, to include social anxiety.  
Although this issue has been raised by the record, it has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for migraines and fatigue, 
concentration loss, and memory loss.

The Veteran claims that he currently experiences headaches, 
fatigue, concentration loss, and memory loss as a result of his 
military service.  Specifically, he contends that his symptoms 
started while in service and are the result of either exposure to 
various chemicals and substances, including depleted uranium, in 
the Persian Gulf or having taken Pyridostigmine Bromide (PB) 
tablets.

The Veteran's VA treatment records reflect that he has been 
treated for headaches, which have been diagnosed as migraines, 
fatigue, and concentration and memory problems.

The Veteran's service treatment records reflect that he 
complained of headaches, among other symptoms, in October 1989 
and January 1990.  Both times, the Veteran was diagnosed with 
possible flu.  Additionally, the Veteran's April 1988 entrance 
report of medical history indicates that the Veteran suffered a 
head injury at age 10 with no sequelae.  Further, his DD-214 
shows that he was awarded the Southwest Asia Service Medal with 
two bronze stars, indicating service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The evidence of record, as well as the Veteran's contentions, 
raise the issue of entitlement to service connection for 
migraines and fatigue, concentration loss, and memory loss under 
three different theories of entitlement: (1) direct service 
connection; (2) service connection for aggravation of a pre-
existing disability; and (3) service connection for certain 
undiagnosed illnesses under 38 C.F.R. § 3.317.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing in-service headaches, a pre-
existing head injury, and service in Southwest Asia during the 
Persian Gulf War, post-service complaints of migraine headaches 
and fatigue, concentration loss, and memory loss, and the 
Veteran's report that these symptoms are related to his military 
service, the Board finds that an examination and medical nexus 
opinion are necessary in order to properly resolve the claims of 
entitlement to service connection for migraine headaches and 
fatigue, concentration loss, and memory loss.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for migraines and 
fatigue, concentration loss, and memory loss must be remanded for 
a VA examination(s).

Additionally, there is some indication that the record may be 
incomplete.  Notably, the Veteran contends that he was treated 
for loss of consciousness for three days in late November or 
early December 1990 after taking PB pills.  See NOD, 
November 2008.  However, the Veteran's service treatment records 
do not indicate whether he received PB pills at any time or 
whether he suffered any adverse reaction to such pills in 
November or December 1990.  Therefore, prior to scheduling the 
Veteran for a VA examination, the AMC should attempt to obtain 
any available records to verify that the Veteran was given PB 
pills in service.

Further, the most recent VA treatment record, dated in 
April 2009, indicates that the Veteran was seen for 
neuropsychological testing and that a report with the results of 
that testing would follow.  However, the report has not yet been 
associated with the claims file.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 to associate all relevant 
records in VA's possession with the claims file of a veteran.  
See 38 C.F.R. § 3.159 (2010).  As such, the AMC must also obtain 
the referenced neuropsychological testing report and any other 
outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
any updated VA treatment records dated from 
April 2009 to the present, to include the 
specified neuropsychological testing report.

2.  Undertake any necessary development to 
verify whether the Veteran was administered 
Pyridostigmine Bromide tablets while in 
service, including obtaining the Veteran's 
personnel records or other appropriate 
records.  Any additional action necessary for 
such verification, including follow-up action 
requested by the contacted entity, should be 
accomplished.  If the search for corroborating 
information leads to negative results, the AMC 
should notify the Veteran and his 
representative of this fact, explain the 
efforts taken to obtain this information and 
describe any further action to be taken.

3.  After completion of the above, schedule 
the Veteran for a VA examination(s) with an 
appropriate examiner(s) to determine the 
nature and etiology of his claimed migraine 
headaches and fatigue, concentration loss, 
and memory loss.  The examiner(s) must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination.  
This must be noted in the examination report.  

With respect to the Veteran's claimed 
migraine headaches, the examiner must state 
whether the Veteran had migraine headaches 
that pre-existed his periods of active duty.  
The examiner should specifically consider the 
April 1988 report of medical history that 
indicated that the Veteran's head injury at 
age 10 was without sequelae.

If the examiner determines that the Veteran 
had a pre-existing disability, s/he must 
state whether it is at least as likely as not 
that such a disability was aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service.

If the examiner determines that the Veteran 
did not have a pre-existing headache 
disorder, s/he must state whether the Veteran 
has a current headache disorder and, if so, 
whether it is at least as likely as not that 
such a disability was caused by a disease or 
injury in service, including the October 1989 
and January 1990 complaints of headaches or, 
if verified by the AMC, Pyridostigmine 
Bromide tablets.

With respect to the Veteran's claimed 
symptoms of fatigue, concentration loss, and 
memory loss, current VA Gulf War Examination 
Guidelines must be followed.  The examiner 
must state whether these symptoms can be 
attributed to any known clinical diagnoses or 
whether they are a manifestation of an 
undiagnosed illness.  If the examiner 
attributes the Veteran's symptoms to a known 
clinical diagnosis, s/he must state whether 
it is at least as likely as not that such a 
disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including 
taking Pyridostigmine Bromide pills, if 
verified by the AMC.

If the examiner does not attribute the 
Veteran's symptoms to a known clinical 
diagnosis, s/he must state whether these 
symptoms are the result of any identifiable 
etiology.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
migraines and fatigue, concentration loss, 
and memory loss should be readjudicated.  If 
either of the claims remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

